Case: 4:21-cr-00474-SEP-NAB Doc. #: 2 Filed: 08/25/21 Page: 1 of 4 PageID #: 7


                                                                                      IFIUef))
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                         'AUG 152021
                                    EASTERN DIVISION                              U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                                                                                       ST. LOUIS
UNITED STATES OF AMERICA,                            )
                                                     )

                                                     ~ 4:21CR474 SEP/NAB
                       Plaintiff,

vs.                                                  )
                                                     )
ROBERT EARL DAVIS,                                   )
                                                     )
                       Defendant.                    )

                                         INDICTMENT

                                          COUNT ONE

       The Grand Jury charges that:

       On or about October 26, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                    ROBERT EARL DAVIS,

the Defendant herein, did knowingly and intentionally distribute N-phenyl-N-[1-(2-phenylethyl)-

4-piperidinyl] propanamide, commonly known as fentanyl, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 84l(a)(l).

                                         COUNT TWO

       The Grand Jury further charges that:

       On or about December 3, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                    ROBERT EARL DAVIS,


                                                 1
Case: 4:21-cr-00474-SEP-NAB Doc. #: 2 Filed: 08/25/21 Page: 2 of 4 PageID #: 8




the Defendant herein, did knowingly and intentionally distribute N-phenyl-N-[1-(2-phenylethyl)-

4-piperidinyl] propanamide, commonly known as fentanyl, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(l).

                                        COUNT THREE

       The Grand Jury further charges that:

       On or about December 16, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                    ROBERT EARL DAVIS,

the Defendant herein, did knowingly and intentionally distribute N-phenyl-N-[1-(2-phenylethyl)-

4-piperidinyl] propanamide, commonly known as fentanyl, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(l).

                                         COUNT FOUR

       The Grand Jury further charges that:

       On or about January 13, 2021, in the City of St. Louis, within the Eastern District of

Missouri,

                                   ROBERT EARL DAVIS,

the Defendant herein, did knowingly and intentionally distribute N-phenyl-N-[1-(2-phenylethyl)-

4-piperidinyl] propanamide, commonly known as fentanyl, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(l).

                                         COUNT FIVE

       The Grand Jury further charges that:

       On or about January 21, 2021, in St. Louis County, within the Eastern District of Missouri,

                                   ROBERT EARL DAVIS,
                                                 2
•   Case: 4:21-cr-00474-SEP-NAB Doc. #: 2 Filed: 08/25/21 Page: 3 of 4 PageID #: 9




    the Defendant herein, did knowingly and intentionally distribute N-phenyl-N-[1-(2-phenylethyl)-

    4-piperidinyl] propanamide, commonly known as fentanyl, a Schedule II controlled substance.

    In violation of Title 21, United States Code, Section 84l(a)(l).

                                              COUNT SIX

           The Grand Jury further charges that:

           On or about February 4, 2021, in St. Louis County, within the Eastern District of Missouri,

                                        ROBERT EARL DAVIS,

    the Defendant herein, did knowingly and intentionally distribute N-phenyl-N-[1-(2-phenylethyl)-

    4-piperidinyl] propanamide, commonly known as fentanyl, a Schedule II controlled s;ubstance.

    In violation of Title 21, United States Code, Section 841(a)(l).

                                            COUNT SEVEN

           The Grand Jury further charges that:

           Onor about March 3, 2021, in the City of St. Louis, within the Eastern District of Missouri,

                                        ROBERT EARL DAVIS,

    the Defendant herein, did knowingly 'and intentionally possess with the intent to distribute N-

    phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, commonly known as fentanyl, a

    Schedule II controlled substance.
                                                  )

           In violation of Title 21, United States Code, Section 841(a)(l).

                                            COUNT EIGHT

           The Grand Jury further charges that:

           On or about June 2, 2021, in St. Louis County, within the Eastern District of Missouri,

                                        ROBERT EARL DAVIS,


                                                      3
 Case: 4:21-cr-00474-SEP-NAB Doc. #: 2 Filed: 08/25/21 Page: 4 of 4 PageID #: 10



 the Defendant herein, did forcibly assault, resist, impede, and interfere with John Bradley, a Task

 Force Officer with the Federal Bureau of Investigation, while Task Force Officer Bradley was

 engaged in the performance of his official duties, and in doing so the Defendant used a deadly or

 dangerous weap9n.

        In violation of Title 18, United States Code, Section 111 (a)(l ), and punishable under Title

 18, United States Code, Sections 11 l(a)(l) and 11 l(b).



                                                 A TRUE BILL.



                                                 FOREPERSON


  SAYLER A. FLEMING
, United States Attorney


 WILLIAM SCHARF, #66676MO
 Assistant United States Attorney




                                                  4
